


109 HCON 464 IH: Recognizing and honoring the 20th

U.S. House of Representatives
2006-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. CON. RES. 464
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2006
			Mr. Stark (for
			 himself, Mrs. Napolitano,
			 Mr. Hinojosa, and
			 Mr. Ortiz) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Education and the
			 Workforce
		
		CONCURRENT RESOLUTION
		Recognizing and honoring the 20th
		  anniversary of the founding of the Lambda Theta Nu Sorority, Incorporated, the
		  first intercollegiate Greek-letter sorority established for Latina college
		  women on the West Coast.
	
	
		Whereas the Lambda Theta Nu Sorority was founded by 18
			 young women on March 11, 1986, at California State University in Chico,
			 California;
		Whereas Leticia Campos, Mary Helen Coronado, Pamela Daña,
			 Abigail Estrada, Cecilia Fabian, Guadalupe Favela, Maria Gonzalez, Josephine
			 Hernandez, Theresa Jauregui, Patricia Lozano, Luz Amelia Martinez, Rosa Meza,
			 Imelda Michel, Rosana Michel, Teresa Reyes, Camille Rugama, Lisa Saldano, and
			 Rosabelia Sanchez, the founders of the sorority, recognized and responded to
			 the needs of Latina women in higher education and established an innovative
			 organization to respond to these needs;
		Whereas the principles of the Lambda Theta Nu Sorority are
			 academic excellence, community service, and sisterhood;
		Whereas Lambda Theta Nu Sorority fosters collegiate
			 academic excellence and promotes an environment for personal growth within a
			 unit of sisterhood for all its members;
		Whereas Lambda Theta Nu Sorority does not discriminate
			 based on race, national origin, religion, sexual orientation, or
			 disability;
		Whereas for over 20 years, Lambda Theta Nu Sorority has
			 played an integral role in improving the college graduation rate for Latinas
			 across 25 college campuses in California, Colorado, Nebraska, and Texas;
		Whereas Lambda Theta Nu Sorority is a founding member of
			 the National Association of Latino Fraternal Organizations, the first
			 organization of its kind; and
		Whereas for over 20 years the sisters of Lambda Theta Nu
			 Sorority have been committed and devoted leaders for the Latino community by
			 serving as positive and educated role models, and have contributed to efforts
			 to increase Latino literacy nationwide: Now, therefore, be it
		
	
		That Congress—
			(1)recognizes and
			 honors the 20th anniversary of the founding of Lambda Theta Nu Sorority,
			 Incorporated;
			(2)commends the
			 founders and all sisters of Lambda Theta Nu Sorority for their bond of
			 sisterhood, common ideals and beliefs, and service to the Latino community;
			 and
			(3)expresses its best
			 wishes for Lambda Theta Nu Sorority’s continued success and growth.
			
